Citation Nr: 1121478	
Decision Date: 06/02/11    Archive Date: 06/09/11

DOCKET NO.  98-19 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a right knee disorder, including as due to a service-connected left knee disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel






INTRODUCTION

The Veteran had active duty from May 1972 to June 1975.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a May 1997 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

In March 2001, the Veteran testified during a hearing conducted via videoconference with the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The procedural history of this case reflects that the Board denied the Veteran's claim in a June 2001 decision.  He appealed the Board's June 2001 decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2002 Order, the Court vacated the Board's June 2001 decision and remanded the case to the Board pursuant to a Joint Motion filed by the appellant and VA's General Counsel.

The Board denied the Veteran's claim in a March 2003 decision and he appealed that decision to the Court.  In a November 2003 Order, the Court vacated the Board's March 2003 decision, and remanded the case to the Board pursuant to a Joint Motion filed by the appellant and the VA General Counsel.

In May 2004, the Board remanded the Veteran's case to the RO for further evidentiary development.  In an April 2005 decision, the Board denied the Veteran's claim. 

The Veteran appealed the Board's April 2005 decision to the Court.  In that litigation, the appellant and VA's General Counsel filed a Joint Motion for Remand in May 2006 requesting that the Court vacate the Board's decision.  The Joint Motion also requested that the Court remand the case to the Board for further development and re-adjudication in accordance with the directives of the Joint Motion.  The Court granted the Joint Motion for remand in May 2006 and returned the case to the Board.

Thereafter, in a June 2007 decision, the Board again denied the Veteran's claim for service connection for a left knee disorder.  The Veteran appealed the Board's June 2007 decision to the Court.  In that litigation, in a February 2009 Memorandum Decision, the Court vacated the Board's June 2007 decision, and remanded the case to the Board for readjudication consistent with its decision.

In August 2009, the Board remanded the Veteran's case to the RO for further evidentiary development.  


FINDING OF FACT

A clear preponderance of the evidence is against a finding that the Veteran has a right knee disorder that had its onset during service or that is due to, or aggravated by, his service-connected left knee disability.


CONCLUSION OF LAW

A right knee disorder was not incurred in or aggravated by active service, and is not proximately due to or the result of the  service-connected left knee disability.  38 U.S.C.A. §§ 1110. 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

In May 2003 and May 2004 letters, the agency of original jurisdiction (AOJ) satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159(b) (2010).  The AOJ notified the Veteran of information and evidence necessary to substantiate his claim.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  In June and September 2007 and January and April 2009 letters regarding other claims, the Veteran was informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) (2009) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the Veterans Law Judge essentially outlined the issues on appeal and suggested that any evidence tending to show that pertinent disability was related to active duty or a service-connected disability would be helpful in establishing the claim.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) (2010); he has not identified any prejudice in the conduct of the Board hearing.  

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The Veteran's service treatment records have been obtained.  His VA and non-VA medical records have been associated with the claims file, to the extent available.  All reasonably identified and available medical records have been secured.  

As noted above, in August 2009, the Board remanded the Veteran's case to the RO for further development that included obtaining any recent VA treatment records, and records considered by the Social Security Administration (SSA) in any award of disability benefits.  There has been substantial compliance with this remand, as the Veteran's recent VA treatment records, dated through January 2011, were obtained, as were records from the SSA, that show he was not awarded SSA disability benefits.

In September 1998, March 1999, and January 2003, the Veteran was afforded VA examinations, and the reports of those examinations are of record.

Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II. Factual Background and Legal Analysis

The Veteran asserts that he has a right knee disorder due to military service or, in the alternative, as due to his service-connected left knee disability.  Upon review of the evidence of record, the Board finds that a preponderance of the evidence is against his claim and it must be denied.  

The Board has reviewed the record in conjunction with this case that includes VA and non-VA medical records, dated from 1982 to 2011, and the Veteran's oral and written statements, and lay statements, in support of his claim.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

Under 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, a veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

Further, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Secondary service connection may be granted for a disability that is proximately due to, or the result of, a service- connected disease or injury.  38 C.F.R. § 3.310(a). When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. 38 C.F.R. § 3.310; see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  In addition, when aggravation of a non-service-connected condition is proximately due to or the result of a service- connected disability, the veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); see also Fed. Reg. 52744-52747 (Sept. 7, 2006) (now codified at 38 C.F.R. § 3.310(b) (2010).

"[I]n order to establish service connection or service-connected aggravation for a present disability the veteran must show: (1) the existence of a present disability; (2) in- service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F. 3d 1163, 1166-67 (Fed. Cir 2004).

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009.  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).

However, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or knee pain, he is not competent to provide evidence as to more complex medical questions, such as the etiology of disability or determining the onset of orthopedic diseases.

Service treatment records show that, in December 1972, the Veteran complained that his right knee was painful for three days, and he reported that there was no injury. The clinical impression was a normal knee examination. 

In August 1974, the service treatment records reflect that the Veteran underwent a left knee arthrotomy and medial meniscectomy.  In June 1975, he complained of pain in both knees and it appears that clinical findings were made pertaining to the left knee only.  The Veteran was referred for an orthopedic consultation during which, he reported that he "fell yesterday" and complained of right knee pain.  Objectively, there was a positive McMurray's sign in both knees and a tender medial joint in the right knee. 

A Medical Board convened in April 1975 issued diagnoses of ligamentous instability, left knee, and tear, medial meniscus, left knee.  The Veteran was discharged from service due to his left knee disability in June 1975.

In August 1975, the Veteran submitted a claim for VA disability compensation.  In a November 1975 rating decision, the RO granted service connection for post-operative ligamentous instability of the left knee that was awarded a 30 percent disability rating.

On VA examination in June 1988, there were no complaints or findings pertaining to the Veteran's right knee.

In December 1996, the Veteran submitted his current claim for service connection for a right knee disorder and, at that time, also sought an increased rating for his left knee disability.  He said that "I have started having problems with my right [knee] also."

In April 1997, the Veteran submitted a statement wherein he said that his right knee was "now" giving him a lot of problems due to favoring his left knee.

VA treatment records from the Little Rock VA Hospital (VAH) show that the Veteran was seen for treatment of various complaints beginning in June 1996.  He was evaluated for complaints of chronic bilateral knee pain in June 1996 and an orthopedic consult was requested at that time.  He was seen in a primary clinic on August 11, 1996.  The Veteran's main need was for a new brace for his left knee and he also wanted an increase in his benefits.  The Veteran was to be referred to the brace clinic.  The assessment was degenerative joint disease (DJD).  

Of record is a request for an orthopedic consult dated August 13, 1996.  The consult request notes the Veteran's history of left knee injury and surgery in service.  It was also noted that the Veteran developed chronic progressive pain in his right knee.  The physician that prepared the consult request said that the Veteran's right knee pain was probably secondary to favoring the left knee.  It was noted that x-rays of the right knee from June 1996 were negative.

The Board notes that the May 2006 Joint Motion incorrectly identified the August 13, 1996, orthopedic consult request as an actual orthopedic consult.  The Joint Motion said that the Board did not address this orthopedic opinion.  This was the basis for the motion to vacate and remand the Board's April 2005 decision.  However, even a cursory review of the document clearly reflects that it is a request from a physician for a consultation by an orthopedic specialist and asking for an assessment of the Veteran's complaints.  The top half of the form, the section prepared by the person requesting the specialist's opinion, is where the comment was contained that said the Veteran's right knee problems were probably caused by his left knee.  The information in the upper half of this form is not an orthopedic consult/opinion.  The consult was later performed in May 1997 and that record is discussed infra.

In an August 1998 statement, the Veteran reported that he went to therapy for both knees for the past six months, at the Little Rock VAH.

On VA examination in September 1998, the Veteran reported that, in service, he sustained meniscus and ligament damage to the left knee that remained symptomatic.  He claimed that his right knee became symptomatic and unstable in 1995, with episodic giving away.  The Veteran reported that a fall occurred when he lost his footing going up a driveway, due to his right knee being unstable.  Objective examination showed that he wore a brace on the left knee, that showed little sign of wear, and he carried a cane in the right hand.  His knees were in a slight 5 degree valgus alignment, and it was noted that the Veteran depended on the examining table for support while standing.  The impression was remote injury, remote surgery, left knee, degenerative arthritis left knee, and early degenerative arthritis of the right knee.  The VA examiner said he was "unable to establish a relationship between the findings and the complaints of the right knee and the injury that . . . occurred to the left".

Results of x-rays taken in September 1998 at the North Little Rock VA medical center (VAMC), as part of the VA examination, showed that the Veteran's right knee joint space was relatively well preserved.  The Board notes that the request for the x-rays provided a history of residuals of ligamentous instability of the left knee and residuals of right knee secondary to left knee.  This history was not a medical finding and was not included by the examiner as part of his examination report in September 1998.

A December 1998 VA discharge summary shows that the Veteran was treated for unrelated problems.  On discharge, examination of the lower extremities revealed that he walked with a limp and used a cane, had full range of motion of the lower extremities, and wore elastic supports for both knees.  A magnetic resonance imaging (MRI) study of the right knee was said to show a complex vertical tear of the posterior horn and body of the medial meniscus, and a probable partial anterior cruciate ligament (ACL) tear with intact fibers still identified.  In a brief account of the hospital course, it was noted that the Veteran was able to walk about and go downstairs to smoke without incident.  He continued to limp and walk with a cane because of right knee pain.

An x-ray of the Veteran's left knee taken in January 1999 at the Little Rock VAH showed degenerative joint disease without interval change.  An x-ray of the right knee appeared relatively unremarkable.

Treatment notes from the Little Rock VAMC show that, in January 1999, the Veteran presented to the rehabilitation department to receive gait training and an assistive device for ambulation, secondary to internal derangement of the right knee.  He reported that his knees still gave out on him.  He was fitted with Canadian crutches and instructed in a 4-point alternating gait pattern to assist with increased stability during ambulation.

In March 1999, the Veteran underwent another VA examination.  According to the examination report, he claimed that, after an injury to the left knee in 1993, his right knee began to bother him and the symptoms in this knee increased and advanced over a six year period.  Examination revealed that the Veteran wore a brace on his left knee and a sleeve type brace on his right knee, and that his knees aligned in 5 degrees of valgus.  He was able to stand with both knees extended, and it was noted that he had fullness in the posterior aspect of both knees, more predominant on the right.  The Veteran walked with a cane in his right hand, and had occasional grunting and forceful exhalations, expressing pain and discomfort in both knees.  The impressions were remote injury, remote surgery, left knee, medial meniscectomy, absent anterior cruciate ligament left knee, absent medial meniscus left knee, Baker cyst left knee, osteochondritis/degenerative arthritis left knee, and tear of the medial meniscus of the right knee, partial tear anterior cruciate ligament right knee, Baker cyst right knee, and bilateral instability of the knee joints.

Further, the VA examiner noted that results of MRIs dated in December 1998 were reviewed, and that they explained the anatomical basis for symptoms in both the Veteran's knees, but did not give an answer as to whether his right knee disability was secondary to the left knee.  It was also noted that the Veteran was functionally limited because of pain and mechanical instability of both knees, and that the Veteran's knee pain began at onset, and increased until cessation of, range of motion.  The VA examiner said that the record did not show an episode of trauma to the right knee associated with injury to the left or operated knee.  The examiner also said that a careful search of the claims folder did not establish a chronological series of symptoms or treatment referable to the right knee.  The VA examiner opined that the Veteran's "history as stated regarding the onset of symptoms in the right knee in 1993 does not establish a connection".

Results of x-rays of the Veteran's knees taken in March 1999 at the Little Rock VAH showed mild degenerative joint disease of the left knee and a relatively unremarkable examination of the right knee.

In June 1999, the Veteran submitted a lengthy statement in support of his claim.  He referred to service medical record entries from December 1972 and June 1975 as evidence of a right knee injury in service.  He also referred to other items of evidence as showing a current right knee disorder.  He maintained that his right knee conditions were either related to what happened to him in service or caused/aggravated by his left knee disability.

The Veteran submitted VA records, for the period from February 1982 to January 1999, in July 1999.  Some of the records are duplicative of those previously reviewed by the RO.  The Veteran was seen with complaints of left knee pain in February 1982.  There was no mention of his right knee.  Of note is the May 1997 orthopedic consult that was conducted in response to the request of August 13, 1996.  (See prior discussion of this consult request, supra).  The consult notes that there was a full range of motion in both knees and that the Veteran's right knee was stable.  The assessment was bilateral DJD/ patellofemoral syndrome (PFS) and left medial collateral ligament (MCL) and ACL laxity.  The orthopedic consult did not provide an opinion as to whether the Veteran's right knee diagnoses were related to service or caused or aggravated by his left knee disability.

An x-ray of the Veteran's right knee taken in February 1998 provides an impression of a radiographically normal right knee.  In February 1998, examination of the left knee showed a positive anterior drawer sign.  The assessment included DJD and old ligamentous injury of the left knee, and it was noted that there was a recent twisting injury of the right knee.  In a letter dated in March 1998 it was noted that the Veteran had an injured knee and was temporarily unable to work.  It was also noted that he was going through a treatment process and rehabilitative efforts were being made.

VA treatment records also show that, in May 1998, the Veteran was seen again on an orthopedic consult.  He complained of bilateral knee pain, and said that his left knee gave away.  Examination revealed no swelling, redness, or effusion of either knee.  The left medial collateral ligament was intact but tender to stress, and there was tenderness in the joint margin of the femoral condyle.  The impressions were degenerative joint disease of the left knee and degenerative joint disease, patellofemoral, right knee.  

The VA treatment records further indicate that, in January 1999, the Veteran complained of a several year history of bilateral knee pain, and examination showed bilateral full range of motion, medial joint line tenderness, and a positive Lachman's test.  Five days later, he complained of bilateral knee pain, worsening over the years.  In February 1999 the Veteran complained of pain in both knees, and it was noted that he was scheduled for arthroscopic surgery. 

In August 1999 the Veteran underwent right knee arthroscopy and medial meniscal debridement.

On a VA psychiatric and neurologic examination in September 1999, the Veteran complained of knee pain and it was noted that he ambulated with a cane.  He periodically had swelling of the knee and took ibuprofen for his knees.  It was noted that he favored the right knee on ambulation.  The left knee flexed from 0 to 80 degrees, but stopped at that point because of pain.  There was "fusiform deformity" of both knees, but no effusion or subluxation in the left knee.  The impressions included post-operative status medial meniscectomy, both knees.

In a June 2000 letter, S.G.P., M.D., a doctor with the Central Arkansas Veterans Healthcare System (and evidently a VA clinic physician), reported treating the Veteran for hypertension, hyperlipidemia, and bilateral degenerative joint disease of the knees.  According to Dr. P., the Veteran reported that he had an injury in the military that caused injury to his left knee, and resulted in traumatic arthritis.  It was noted that the Veteran subsequently had a medial meniscus tear of the right knee and underwent arthroscopic surgery for this condition in August 1999.  Dr. P. opined that "[m]ost likely, it [was] reasonable to assume that much of his injury was sustained in the service".

In June 2000, the Veteran's representative submitted additional VA treatment records, primarily relating to treatment after the Veteran's August 1999 right knee surgery.  In October 1999, examination showed that both the Veteran's knees were in braces and had popping and crepitance with motion.

During his March 2001 Board hearing, the Veteran testified that his left knee hurt since 1972.  He said that it affected his walking, standing, bending, and running, and he had to get around with a cane.  The Veteran stated that he was seen "off and on" at a VA medical facility since his discharge from service.  He claimed that his left knee symptomatology increased and that his right knee began from the left knee.  The Veteran testified that he walked with a cane because he was afraid he was "going to give out", and that he walked with an unnatural stride since 1973.  He reported that walking with an unnatural stride caused problems with his back and his neck, and put pressure on his right knee.  He said that his right knee problems started in service and continued after service.  The Veteran also testified that his current treatment was at the Little Rock VAMC, every three months, and that his only private treatment was in the 1980s.  He said that he last worked in 1994, at which time he worked as a concrete specialist and he fell on his right knee and fractured the left knee.  He indicated that his doctors considered replacing the knee in two to five years.  The Veteran said that he used a cane, and sometimes crutches, and that he had braces for both knees.

The Veteran submitted additional VA records, dated from February 1998 to February 2001, after his hearing in March 2001.  Many of the records are duplicative of those previously considered.  The other records pertain to treatment for unrelated conditions.  There are no entries that provide an opinion that linked the Veteran's right knee disorder to his military service or to his service-connected left knee disability.

As noted, in a June 2001 decision, the Board denied the Veteran's claim.  He appealed.  In April 2002, the Board's decision was vacated and the case remanded to the Board pursuant to a Court Order granting a Joint Motion.

The Board wrote to the Veteran and informed him that his case was returned from the Court and that he had 90 days to submit additional evidence/argument.  He was also informed that the attorney that represented him before the Court was not allowed to represent claimants before VA.  The Veteran was advised that a previously designated service organization was recognized as his representative.

The Veteran submitted VA treatment records and a letter from a private physician in August 2002.  The treatment records were for a period from August 2000 to April 2002.  However, they did not contain any additional information that addressed the primary issue of service connection for his claimed right knee disorder, either on a direct or secondary basis.

The Veteran also submitted an April 2002 signed statement from G. C. Evans., M.D., a private physician.  Dr. Evans said that, in March 2002, he examined the Veteran, and his medical records, to determine if the Veteran was disabled according to the criteria of the SSA.  He said that the Veteran was found to be 80 percent disabled according to VA due to residuals of injuries received while in the military.  He added that the Veteran had since undergone right knee surgery in 1999 and that the 80 percent disability was no longer accurate.  Dr. Evans went on to say that the Veteran's injuries in service caused him to be 100 percent disabled as that would be defined in a publication from the SSA.  According to this doctor, the residuals of the Veteran's military service would be with him the rest of his life.  The physician stated that his opinion was in keeping with that of the VA physician, Dr. P., and enclosed a copy of the June 2000 statement from Dr. P.

The Board notes that Dr. Evan's citation to an 80 percent disability evidently was drawn directly from a September 1999 RO rating decision, that granted entitlement to non-service-connected disability pension benefits.  However, the Veteran never had a combined rating of 80 percent for his service-connected disabilities.  A careful review of that rating decision shows that the Veteran's nonservice-connected conditions were rated at a combined 80 percent.  The disabilities included the right knee conditions, lumbar strain, cervical strain, muscle tension headache, dysthymic disorder, peripheral neuropathy of both lower extremities, and hypertension.  The Veteran's service-connected disabilities were limited to the 30 percent rating for ligamentous instability, and a 10 percent rating for arthritis of the left knee, a combined 40 percent rating.

Pursuant to the Court's April 2002 Order, in January 2003, the Board obtained a VA orthopedic examination of the Veteran.  According to the January 2003 VA orthopedic examination report, the examiner reviewed the Veteran's medical records, performed a clinical evaluation, and responded to specific questions regarding the etiology of the Veteran's right knee disorder as follows:

It is this examiner's opinion that during the examination the [V]eteran's complaints of pain with manipulation of his knee were inappropriate with the degree of intensity of the examinations.  In other words, I feel that his complaint of pain was excessive for the stimulus of the examination.  His VA treatment records in the lateral half of the 1990's [were] examined and the letter written by [Dr. P.] was specifically reviewed as well as the letter written by [Dr. E.]  The letter from [Dr. E.], I think, is inaccurate in its content.  Also, the letter written by [Dr. P.] I think does not make any case for the [V]eteran having a service connected disorder of his right knee either from primary injury while he was in the service or secondary to his left knee problems.  In my review of the records, I mentioned pain in his right knee while he was in the service.  I see no further evidence of any problems with his right knee during his service.  My opinion regarding the right knee is that it is less likely than not that the current knee condition is attributed to the [V]eteran's period of service.  Also, I do not feel that the right knee condition is etiologically related to the [V]eteran's service connected left knee disability.  The sum of the medical records, and my examination are the reason for my opinion.

In a March 2003 decision, the Board denied the Veteran's claim.  He appealed the Board's determination to the Court.  In a November 2003 Order, the Court vacated the Board's decision and remanded the case to the Board.

The Board wrote to the Veteran and informed him that he had an appeal pending before the Board.  He was advised that the attorney that represented him before the Court was not authorized to represent him before VA.  The Veteran was further advised that his agreement with the attorney superseded his prior representation authorization of a service organization.  Accordingly, he did not have a representative at that time.  The Veteran was informed of his options for representation and to respond in 30 days.

In February 2004, the Veteran responded that he wanted to represent himself before VA.  The Board wrote to the Veteran and informed him he had 90 days to submit additional evidence/argument in support of his claim.

The Veteran submitted VA records dated in November 2003.  One of the records was a November 2003 treatment entry from a VA physician, Dr. M., who noted that the Veteran stated that he experienced pain in both knee joints since his discharge from the service and "thinks he should be service connected for both the knees whereas he has been given SC [service connection] for his L knee only."  Dr. M. reviewed the 1998 MRI results and provided the following statement, "It is evident from the MRI that his R knee is also damaged.  Hence I support his application for the SC of his R knee.  This letter is in support of that."

In May 2004, the Board remanded the Veteran's case to the RO.  Additional VA records, dated from December 2003 to December 2004, were associated with the claims folder.  The records document his treatment for a number of unrelated conditions and do not contain evidence relating to the issue of service connection.

In an April 2005 decision, the Board again denied the Veteran's claim.  He appealed that determination to the Court.  In a May 2006 Order, the Court granted a Joint Motion to vacate the Board's April 2005 decision and remand the matter to the Board.  In November 2006, the Board wrote to the Veteran to inform him of the return of his case from the Court.  He was advised that he had 90 days to submit additional evidence/argument.  The Veteran did not respond to the letter.

In a June 2007 decision, the Board denied the Veteran's claim and he appealed that determination to the Court.  In a February 2009 Memorandum Decision, the Court vacated the Board's decision and remanded the matter to the Board.  In a June 2009 letter, the Board advised the Veteran of the return of his case from the Court.  He was told that he had 90 days to submit additional evidence/argument.  In response received in July 2009, the Veteran reported that he had a MRI of his right knee at the Little Rock VAH in 2009 and requested the Board to obtain those records.

In August 2009, the Board remanded the Veteran's case to the RO for further evidentiary development, as discussed above.  The recently received VAMC medical records, dated through January 2011, reflect complaints of, and treatment for, a current, worsening bilateral genu varus (noted in a March 2009 clinical record), but do not provide objective medical evidence to support the Veteran's claim for service connection.

Records obtained from the SSA show that the Veteran's claim for SSA disability benefits was denied in July 2005.

The veteran has claimed both that he has a right knee disability this is directly related to his military service and as secondary to his service-connected left knee disability.

The service treatment records do not provide evidence of a chronic right knee disability in service. The veteran had limited treatment for complaints of pain. When he was evaluated for his disability retirement, only his left knee was involved, no problems with the right knee were identified.

The record unequivocally shows that there was no medical evidence of arthritis, or any other diagnosed disability, of the right knee within one year after service. Moreover, when the veteran submitted his claim in December 1996, he stated that he had "started" to have problems with his right knee. Such a statement is not indicative of an allegation of longstanding symptomatology, especially symptomatology extending back to his period of service that ended in June 1975. The first documented evidence of any type of right knee problem after service is from the VA records dated in June 1996, approximately 21 years after service.

The veteran has submitted three medical opinions in support of his claim. The first is from Dr. P., who said that the veteran reported he had an injury to the left knee in service, which resulted in traumatic arthritis, and that he subsequently had a medial meniscus tear of the right knee and underwent arthroscopic surgery. Dr. P. opined that "[m]ost likely, it [was] reasonable to assume that much of his injury was sustained in the service.". He did not address the issue of whether any right knee disability was caused or aggravated by the left knee disability.

It is unclear as to which knee Dr. P. refers in the opinion, and even if the right knee is presumed to be the one that the doctor refers to, the opinion does not reflect a review of the clinical record or show that the examiner based the opinion on anything other than the veteran's self-reported history. He does not cite to any service treatment record to support evidence of his conclusion of an injury in service. He does not cite to any evidence in the 21 year period between the veteran's discharge and his treatment from VA for continuity. He does not address the fact that there were multiple x-rays that did not indicate any type of problem with the knee joint until many years after service. In Elkins v. Brown, 5 Vet. App. 474, 478 (1993), the Court rejected a medical opinion as "immaterial" where there was no indication that the physician had reviewed claimant's service treatment records or any other relevant documents which would have enabled him to form an opinion on service connection on an independent basis. See Miller v. West, 11 Vet. App. 345, 348 (1998) (medical opinions must be supported by clinical findings in the record and conclusions of medical professionals which are not accompanied by a factual predicate in the record are not probative medical opinions). For the reasons stated, the opinion of Dr. P. is not probative to establish the occurrence of a right knee disability in service or that current right knee disability is related to service.

The letter from Dr. Evans is also of little probative value. As discussed supra, Dr. Evans clearly misstated the facts of the veteran's disability status and the origins of the "injuries" involved. He said that the veteran was already 80 percent disabled as a result of injuries "in service." This was not true. Although he never addressed the "injuries" he was referring to, they had to be the several nonservice-connected conditions listed in the rating decision of September 1999. The Board does not believe it to be coincidence for Dr. Evans to arrive at the conclusion that the veteran was already 80 percent disabled without reference to that decision. His only reference to the right knee was that the veteran had had surgery and that the 80 percent rating was no longer accurate. He did not specifically address any connection between the veteran's right knee and service or that the right knee disability was caused or aggravated by the veteran's left knee disability.

Dr. M.'s November 2003 statement provides no medical rationale for its support of the veteran's application for service connection for right knee disability. Dr. M. merely indicated that the veteran told him he had experienced pain in both knees since his discharge from the service, and noted that since the veteran has current right knee pathology he should be service connected for his right knee disability. As noted above, an opinion based on the veteran's reported history without access to the SMRs or other relevant contemporaneous evidence is of limited value. See Elkins, Miller supra.

Finally, to the extent the August 1996 request for a consult is construed as a medical opinion, it is of limited probative value. The request for the consult gives no rationale for the comment that progressive pain in the right knee is probably secondary to favoring "it" (the service-connected left knee). There is no cite to a clinical record to support the comment. The opinion does not attribute any underlying disability of the right knee [pain is not analogous to disability. See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (the claimant was seeking service connection for a neck disability and an increased rating for a low back disability. On the issue of service connection, the Court held that pain alone without a diagnosed or identifiable underlying malady or condition did not constitute a disability for which service connection may be granted. Subsequently, the Federal Circuit dismissed the issue of service connection stating it was precluded from reviewing the factual determinations of the Board or the Court.)] to the service-connected left knee disorder. Moreover, the orthopedic consult did not provide an opinion as to whether any right knee disability was related to service or caused or aggravated by the left knee disability.

In contrast, the medical evidence against the veteran's claim consists of several VA examination reports and opinions. On VA examination in 1998, the impression was early degenerative arthritis of the right knee, and the examiner was unable to establish a relationship between "the findings and the complaints of the right knee and the injury" to the left. Although the examiner did not have the claims folder for review, his opinion was based on a detailed examination of the veteran and the results of that examination were provided, as opposed to the generalized statements of Dr. P. and Dr. Evans.

On VA examination in 1999 the veteran was examined by the same examiner that saw him in September 1998. The examiner noted that the record did not show an episode of trauma to the right knee associated with injury to the left knee, and that a careful search of the claims folder did not establish a chronological series of symptoms or treatment referable to the right knee. The VA examiner opined that the veteran's "history as stated regarding the onset of symptoms in the right knee in 1993 does not establish a connection". The 1999 examiner had the veteran's claims folder available for review in formulating his opinion.

Similarly, the January 2003 VA examination, conducted with a full review of the evidence of record, to include the opinions from Dr. P. and Dr. Evans, resulted in a conclusion that it was "less likely than not that the current knee condition is attributed to the veteran's period of service," and the examiner did "not feel that the right knee condition is etiologically related to the veteran's service connected left knee disability."

The examiner also commented on the opinions of Dr. Evans and Dr. P. He said that the April 2002 letter by Dr. Evans was vague, though it attributed the veteran's 100 percent disability to "injuries" sustained in service and expressed a general agreement with the assessment by Dr. P. He said this statement was of limited probative value for the same reasons that the statement by Dr. P. was faulty, i.e., it did not specifically address the etiology of current right knee pathology. The VA physician also dismissed the opinion of Dr. Evans as "inaccurate" based on his review of the medical history.

The Board finds that the VA opinions are based on detailed reviews of the record. The examiners provided specific opinions that addressed the issue of service connection, on a direct and secondary basis. There is a factual basis in the record for the conclusions. Thus, this evidence is afforded more weight in the evaluation of the veteran's claim.

The Board notes that the veteran's former representative, in written argument presented in February 2003, contends that the VA examination conducted in January 2003 is inadequate because, while it provides an opinion as to direct and secondary service connection on the basis of etiology, it does not address secondary service connection on the basis of aggravation. The Board does not agree. The January 2003 VA examination was obtained pursuant to the Court's instructions that the Board follow the Joint Motion for Remand. That motion specifically included the following language: "The Board is instructed to obtain a medical opinion addressing (1) whether Appellant's right knee disorder is directly related to service and (2) whether Appellant's right knee disorder is secondary to a service connected left knee disorder." This language was followed in the Board's request for examination, and was adequately addressed in the January 2003 examination report. Thus, the Board finds no basis for the representative's contention of inadequacy in the January 2003 physician's opinion. The Board further notes that there is no medical evidence in the record that would support a finding of secondary service connection on the basis of aggravation.

The Board notes that the Veteran is competent to describe his observable symptoms, such as knee pain.  However, he is not competent to make a statement of causation that is a medical determination.  Barr v. Nicholson, 21 Vet. App. at 303; Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability, including during service, even where not corroborated by contemporaneous medical evidence).  To the extent he is claiming that right knee problems have persisted since service, this is inconsistent with the overall record which reflects right knee symptomatology surfaced many years after service and the Veteran's own statement in 1996 that he had "started" to have right knee problems.   

Although the veteran has claimed that his right knee disability had an onset during service, and alternatively that his right knee disability was caused by his service- connected left knee disability, the veteran is a lay person, and as a layperson, he does not have the expertise to opine regarding medical etiology. Layno v. Brown, 6 Vet. App. 465 (1994).  

The evidence in this case is not so evenly balanced as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance of the objective and probative evidence of record is against the Veteran's claim for service connection for a right knee disorder, including as due to a service-connected left knee disability, and his claim must be denied.


ORDER

Service connection for a right knee disorder, including as due to a service-connected left knee disability, is denied.

____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


